           Case 1:20-cv-03221-LTS Document 6 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 OLUKAYODE DAVID OJO,
                                Plaintiff,
                                                                  20-CV-3221 (LTS)
                   -against-
                                                                        ORDER
 THOMAS DECKER, et al.,
                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff initiated this action in this Court by asserting claims under Bivens v. Six

Unknown Named Fed. Narcotics Agents, 403 U.S. 388 (1971), concerning events occurring at the

Elizabeth Detention Center in Elizabeth, New Jersey. (ECF 2.) On April 28, 2020, Judge Colleen

McMahon determined that the District of New Jersey was the proper venue and transferred the

action to the District of New Jersey. (ECF 3.) After the District of New Jersey opened a new civil

action in that court, Plaintiff filed an amended pleading, which raised six different, unrelated

claims. (See ECF 4-4.) The district court determined that one of those claims arose in this

District, specifically claims related to Plaintiff’s immigration proceedings. (ECF 4.) The district

court found that this District was the proper venue because Plaintiff had been transferred to the

Orange County Jail. (Id.)

       On June 3, 2021, Plaintiff filed a “consent to electronic service” and provided a non-

custodial address, indicating that Plaintiff is no longer detained at Orange County Jail. (ECF 5.)

Thus, because it is unclear whether Plaintiff’s immigration-related claims are pending, the Court

grants Plaintiff 30 days’ leave to file a second amended complaint detailing any claims that arose

in this District concerning his immigration proceedings.
          Case 1:20-cv-03221-LTS Document 6 Filed 06/15/21 Page 2 of 2




                                        CONCLUSION

       The Court grants Plaintiff 30 days’ leave to file a second amended complaint.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

 Dated:   June 15, 2021
          New York, New York

                                                       /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                         Chief United States District Judge




                                                2
